Citation Nr: 1224671	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-47 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a left arm disability.

4.  Entitlement to service connection for a left hand disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active duty for training from October 1987 to March 1988, and active military service from December 1990 to May 1991 in support of Operation Desert Shield/Desert Storm, and active military service from August 2004 to November 2004 in support of Operation Operational Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issues of service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's residuals of a herniated disc at C6-C7 are related to his active military service.

2.  The Veteran's left upper extremity radiculopathy is related to the herniated disc at C6-C7.



CONCLUSIONS OF LAW

1.  Residuals of the Veteran's cervical herniated disc C6-7 was either incurred in or aggravated by his active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The Veteran's left upper extremity radiculopathy is causally related to service-connected disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in October 2006 and November 2006 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA), and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Although the Veteran was scheduled for VA examinations in September 2011 but as the Veteran failed to report, the examinations were cancelled.  Under 38 C.F.R. § 3.655 (2011), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  In this case, the claims on appeal are the original claims for compensation as contemplated by the operative VA regulations.  As such, the claims shall be decided based on the evidence of record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Service Connection

The Veteran claims service connection for a cervical spine disability, a left arm disability, and a left hand disability all resulting from an injury while the Veteran was on active duty in October 2004.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

The Veteran's DD Form 214 indicates that the Veteran was ordered to active duty for training (ACDUTRA) in October 1987 and completed training March 10, 1988.  Separate DD Forms 214 indicate that he was ordered to active duty in support of Operation Desert Shield/Desert Storm from December 7, 1990, to May 19, 1991, and in support of Operation Iraqi Freedom from August 9, 2004, to November 18, 2004.   

Service connection may be granted for disability resulting from disease or injury incurred during ACDUTRA, or injuries suffered during inactive duty training (INACDUTRA) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106. 

In this case, the Veteran does not contend that his disability results from injury during ACDUTRA but that his disability results from an injury which occurred in September 2004 during his active duty service.  Specifically, in October 2009, the Veteran stated that on September 1, 2004, he received an injury to his neck and went to sick call, was given medication for pain, and was sent back to train.  The Veteran stated that he had to go back to sick call several times and nothing was done.  The Veteran reported that he lost the use of his arm and was having pain in his neck and shoulders.  After a few weeks, he was sent for an x-ray and nothing showed up; then he was sent to physical therapy several times which did him no good.  Finally, he was sent for an MRI which showed a blown disc in his neck.  

In March 2012, the Veteran testified that he began his service as an M1 turret mechanic, then a system mechanic, and then a wheel mechanic.  It was while working as a wheel mechanic that he hurt his neck.  The Veteran testified that he was pulling on wrenches and had to get in an awkward position while pulling, and that he felt something pop in his neck.

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence (1) that the disability existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003. 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Initially, the Board notes that the record does not contain Reports of Medical Examination and History for either entrance or separation for the Veteran's last period of active service.  Thus, as there is no documented notation at entrance as to the existence of any cervical spine disc herniation, the Board finds that the presumption of soundness is for application.  See 38 U.S.C.A. § 1111 (West 2002); see also Doran v. Brown, 6 Vet. App. 283, 286 (1994). 

The next matter is whether there is clear and unmistakable evidence that a herniated cervical disc pre-existed active service.  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1) (2011).

The Veteran's service treatment records are negative for any type of cervical spine injury or condition prior to his last period of active service.  On an Annual Medical Certificate dated June 6, 2004, the Veteran denied any physical profiles and having any medical problems, being seen or treated by a physician or other health care provider, being hospitalized, or taking prescription medications since his last periodic physical or annual screening.  

On a Health Questionnaire for Dental Treatment dated in August 2004, the Veteran denied being under a physician's care in the prior two years, having any serious illness, operation or hospitalization in the past, taking any drugs or medications, and experiencing a change in his health in the prior two years.

On a Pre-Deployment Health Assessment dated August 15, 2004, the Veteran stated that his health was good, he had a medical or dental problem, but was not on a profile, light duty, or undergoing a medical board.  Referrals indicated were dental and audiology.

On a Predeployment Medical Screening dated August 15, 2004, the Veteran denied physical profiles, having medication problems, having any medical problems since his last periodic physical or annual medical screening, being seen or treated by a physician or other health care provider in the prior year, being hospitalized or having surgery, missing work in the prior six months because of health-related condition, taking any prescription medication since his last physical or annual medical screening, and receiving VA disability, workers' compensation, or other type of compensation for health or physical reasons.

An October 17, 2004, Accident/Injury/Illness Report noted that the Veteran was on duty when his left shoulder was injured on September 9, 2004.  Disposition was muscle spasms and medication.  The Veteran was returned to duty and referred to physical therapy.  

An October 2004 medical record indicates that the Veteran's chief complaint was left shoulder pain.  The Veteran reported that he could not find a position that gave him relief.  The Veteran stated that he used to be able to position it to get some relief but it was getting worse.  No injury was noted; he had been seen twice.  Assessment was muscle spasm-neck/shoulder/ left trapezius muscles.

A Statement of Medical Examination and Duty Status indicates that the Veteran was an outpatient at a military facility on October 17, 2004, for injuries sustained on September 9, 2004.  Medical Opinion indicates that the injury was incurred in line of duty.  Details of the accident included muscle spasms.  X-rays taken October 22, 2004, showed degenerative changes at C6-C7.

Individual Sick Slip dated October 31, 2004, noted that the medical officer determined not in line of duty.  The remark section noted a three-day restriction on load bearing equipment, pushups, and lifting over 20 pounds.

A November 5, 2004, Physical Therapy Department Progress Report noted that the Veteran had positive test for thoracic outlet and that he had complete obliteration of pulse with the test and that it likely comprised the nerve as well and would likely need extended rehabilitation for improvement.  

MRI of the cervical spine on November 10, 2004, showed C6-C7 modest-sized left lateral and proximal foraminal disc herniation with associated mild cord compression ventrolaterally on the left and obliteration of the left foramen.  The problem noted was "left arm numbness and pain, left shoulder pain, and left arm and hand weakness since September 9, 2004.  There is no report of surgery, cancer, or injury."  

Physical Profile dated November 15, 2004, indicates that a medical board was required for pre-existing cervical herniated disc, symptomatic with radicular symptoms.  

A Pre-Deployment Health Assessment dated November 15, 2004, indicates that the Veteran was not deployable to Iraq due to herniated nucleus pulposus C6-C7 by MRI with radicular symptoms.  

A November 15, 2004, Statement of Medical Examination and Duty Status noted that the Veteran was examined on November 15, 2004, and that the nature and extent of disease was herniated cervical disc (C6-C7) pre-existing and symptomatic.  Symptoms included neck pain, shoulder pain, hand numbness, worsened by training and wearing equipment.  The medical opinion indicates that the injury was not incurred in the line of duty that it was pre-existing cervical disc herniation that was exacerbated by training and equipment.  A Medical Evaluation Board was required.  

The Veteran was released from active duty, not by reason of physical disability, on November 18, 2004.

On December 16, 2004, the Veteran underwent anterior cervical discectomy at C6-C7 with allograft, arthrodesis, and anterior spinal instrumentation, fluoroscopy.  Postoperative diagnosis was cervical radiculopathy, left C7.

Considering all the evidence of record, the Board finds that the evidence of record does not undebatably show the existence of any cervical disc herniation prior to service.  In addition, although a November 15, 2004, Physical Profile and Statement of Medical Examination and Duty Status noted a herniated cervical disc (C6-C7) which was pre-existing and symptomatic, the Board finds that the evidence of record does not undebatably show that this condition pre-existed service. 

Even assuming for the sake of argument that the x-ray showing degenerative changes at C6-C7 could be considered clear and unmistakable evidence of a pre-existing condition, VA must also establish, by clear and unmistakable evidence, that any pre-existing cervical spine problems were not aggravated during service.  As noted above, a November 5, 2004, Physical Therapy Department Progress Report noted that the Veteran had a positive test for thoracic outlet and that he had complete obliteration of pulse with the test and that it likely comprised the nerve as well and would likely need extended rehabilitation for improvement.

In addition, the November 15, 2004 Statement of Medical Examination and Duty Status noted that the pre-existing cervical disc herniation was exacerbated by training and equipment.

Thus, the Board finds that the evidence of record does not clearly and unmistakably show that any pre-existing cervical spine degeneration was not aggravated by service.  

As the presumption of soundness has not been rebutted, the claim essentially becomes ones for service connection based on service incurrence.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1094-96 (holding that where the presumption of soundness is not rebutted, a claim for service connection based on aggravation is converted into a claim for service connection based on service incurrence). 

In this case, the service treatment records confirm that the Veteran had cervical disc herniation at C6-C7 in service and interbody fusion at C6-C7 shortly thereafter.  Post-service medical records indicate that the Veteran has been diagnosed with cervical radiculopathy.  Although there is no medical opinion of record that links the Veteran's cervical radiculopathy with his period of active service, there is evidence that the Veteran underwent interbody fusion at C6-C7 due to in-service cervical disc herniation.  Thus, the Board finds that service connection for residuals of disc herniation at C6-C7 is warranted. 

With respect to the issues of entitlement to service connection for a left arm disability and a left hand disability, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the evidence indicates that that Veteran was diagnosed in service as having cervical herniated disc, symptomatic, with radicular symptoms.  The Veteran was also diagnosed in March 2010 as having cervical radiculopathy.  

The evidence of record indicates that the Veteran's left arm and hand radicular symptoms are associated with the in-service disc herniation.  Thus, the Board finds that service connection for left upper extremity radiculopathy is warranted. 


ORDER

Entitlement to service connection for residuals of disc herniation at C6-C7 is granted.

Entitlement to service connection for left upper extremity radiculopathy as due to disc herniation at C6-C7.


REMAND

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, the Board notes that the Veteran has been diagnosed as having adjustment disorder with depressed mood and substance disorder with history of anxiety disorder, dysthymic disorder, depressive disorder, general anxiety disorder, social anxiety disorder, and PTSD.  The Veteran testified in March 2012 that he was being seen at a satellite clinic in Smithville as recently as two months prior.  The latest VA medical record in the claims file is dated in July 2009.  Thus, it is the Board's opinion that the Veteran's VA records from August 2009 to the present should be obtained and associated with the claims file.

In addition, the Veteran has not been afforded a VA examination, with an opinion as to the etiology of any of diagnosed psychiatric disorders.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran testified in March 2012 that his psychiatric problems started after his neck injury.  

In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not a current psychiatric disorder is related to the Veteran's active military service or to service-connected disability.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his psychiatric disorders that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, as well as VA treatment records from August 2009, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2.  The Veteran should be afforded a VA examination to determine the etiology of his current psychiatric disorders.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current, chronic psychiatric disorders and provide an opinion as to whether it is at least as likely as not such psychiatric disorders are either related to the Veteran's period of active duty service or to service-connected disability.  The examiner should provide a rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


